Mr. Justice Thornton deliveréd the opinion of the Court: This bill was filed to enjoin and restrain the railway company from constructing its track on South Clark street, between Randolph and Polk streets, in the city of Chicago. The question is one as to the right of the company, and this must be determined by a construction of the ordinances of the common council of the city, and the resolution of acceptance on the part of the company. The charter of the company conferred the right to construct, maintain and operate a single or double track railway in and over such streets in the city of Chicago as had'been or should be authorized by the common council. Full permission was given, by ordinance, to lay the track, in the bill mentioned. Gary’s Ordinances, sec. 2, 401. A time for the' completion of the railway was fixed in section three of the same ordinance, and by section nine a forfeiture was provided for non-completion within the time specified. Before the expiration of the time, these ordinances were amended, and the time for the construction of the track on Clark street was “ extended for the period of ten years * * beyond the time” mentioned in the amended ordinance. Gary’s Ordinances, 404. This amendatory ordinance must be construed as extending the time for completion for ten years after the expiration of the time fixed in the first ordinance.' No other meaning can properly be given to it. The language is, to extend the period ten years “beyond the time mentioned in said (the amended) ordinance.” The railway company, by resolution, accepted the provisions of the last mentioned ordinance on condition of a repeal of certain other ordinances, and agreed to a postponement of laying its track during the time therein mentioned. In March following the adoption of the resolution, the common council accepted it by ordinance, reciting that the company had obligated itself “ to postpone the laying down of its track * * * for and during the period of ten years,” and the amendatory ordinance was affirmed. Gary’s Ordinances, 405. If this contract did not constitute an abandonment or surrender of the power or privilege granted by the common council on the 23d of May, 1859, then the company had eleven years and six months in which to construct its railway. This time would expire on the 23d of November, 1870. If the company had intended to surrender its rights, there would have been no necessity for the circumlocution used, but it would have said so in plain and -unequivocal language. It should not be deprived of a valuable right by doubtful construction. The ordinances and resolution must all be viewed together; effect must be given to each, and thus the meaning of the whole ascertained. It is contended by the complainant that, by the resolution, and acceptance thereof, the company agreed not to lay its track on South Clark until November, 1870, and that this agreement constituted a surrender of its privileges granted by the original ordinance. The case may be stated thus: A. right was granted to the company, to be exercised within a limited time. Before the expiration of the time, it is extended, without condition. The extension is accepted upon the terms offered, and, in consideration thereof, and of the repeal of certain ordinances, the company agrees to postpone the exercise of the right for the extended time. The other party repeals the ordinances and assents to the conditional acceptance. The contract thus completed was not an abandonment, but merely a postponement of the right. What delay was the result of the arrangement between the city and the company ? The common council gave ten years longer time, to-which the company assented, upon conditions. They were agreed to by the common council, and the first proposal affirmed. The ordinance of March 9th in no sense changed the amendatory ordinance of February 13th, but reaffirmed it, and complied with the conditions and repealed the ordinances. The contract was then completed, and the agreement to delay the laying the track for ten years was the chief result. When did this period begin, and when did it end ? It did not commence at the date of the amendatory ordinance. That was only a grant of time, not binding upon the company until acceded to by it. The resolution was only a conditional acceptance, and not until the ordinance of March 9th was there a compliance with the conditions. Then the agreement was consummated between the parties. The period of ten years then began to run, and expired within ten years -thereafter. By a consideration of the ordinances and resolution, we are of opinion that ten years of extended time should be added to the original time given for laying the track; that the agreement of the company was merely to delay for ten years from the time of extension, and that it had the residue of the eleven years and six months from the first grant of the right in which to lay the track of its railway. The same construction substantially has been given to this contract by the city of Chicago, one of the parties, by an ordinance adopted on the 21st of November, 1870, and the time was again extended. The decree of the court is affirmed. Decree affirmed.